Title: From George Washington to Richard Washington, 18 March 1758
From: Washington, George
To: Washington, Richard



Dear Sir,
Williamsburg 18 March 1758

Since my last of the 8 Jany I have receivd your favour of the 9th of Septr preceeding together with an Invoice and Acct Currt but the carelessness of the Captn prevented their coming to my hands till near Six Weeks after his arrival: and the Goods got home but a few days ago. I suppose I shoud not have receivd them at all, had I not been at great pains and expence myself to Send them up. So unaccountably Indolent is Captn Dick! The Powder I have not receivd—and the Cyder was all lost.
The China came without any breakage, for which Reason I must counter order the addition to it desird in my last, & instead thereof beg you’ll send me a Sumpture Saddle, Bridle &ca compleat for Furniture; with a sett of Holster Caps and a housing of fine blew Cloth, with a small edging of Silver Embroidery round them. My expectation of a large Crop of Tobo has fallen greatly short; However, besides those you have an Acct of already, I shall put on board a Vessell of Mr Grymes’s to

your Consignment about 15 Hhds which I hope you will make the most of and least She may (being a very large Ship) lye sometime in the Country I shall remit you a Bill of Exchange, so soon as I can meet with a good one, of about £50 or 60; which with my other remittances and the £50 Insurance savd in the Integrety Captn Thompson may go to my Credit.
I have been much afflicted by Sickness since last Fall, and am not yet recoverd, but hope I am now in a fair way of regaining my health—I shoud always be glad to hear of your prosperity and am Dr Sir, Very Affectely Yr Most Obedt Hble Servt

Go: Washington

